EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Zach Kelton on 1/28/2021.

The application has been amended as follows: 

1.	(Previously Presented) A method, comprising:
positioning a treating tube in a wellbore to create a first passage and a second passage;
	segmenting the wellbore into a first segment and a second segment using an isolation device, wherein the first segment includes a first perforation through a wall of the wellbore into a fracturing zone, and wherein the second segment includes a second perforation through the wall of the wellbore into a pay zone having hydrocarbons;
isolating the first passage from the second passage using the isolation device;
expanding the fracturing zone toward the pay zone by routing treating fluid through the first passage and the first perforation into the fracturing zone, thereby establishing fluid communication between the fracturing zone and the pay zone such that at least some of the treating fluid enters the pay zone;

routing the treating fluid from the pay zone into the second passage through a screen coupled across the second perforation associated with the pay zone.
2.	(Previously Presented) The method of claim 1, wherein the first passage is internal to the treating tube and fluidly coupled to the fracturing zone through the first perforation, wherein the first perforation is in a casing of the wellbore, and wherein the second passage is an annulus between the treating tube and the casing of the wellbore and is fluidly coupled to the pay zone through the screen.
3.	(Previously Presented) The method of claim 1, wherein the first passage is an annulus between the treating tube and a casing of the wellbore, wherein the first passage is fluidly coupled to the fracturing zone through the first perforation, and wherein the second passage is internal to the treating tube and fluidly coupled to the pay zone through the second perforation and the screen.
4.	(Previously Presented) The method of claim 1, further including:
routing additional treating fluid through the second passage and into the pay zone to generate an expanded pay zone including the pay zone and the fracturing zone; and
pumping the treating fluid from the expanded pay zone through the screen into the second passage.
5.	(Previously Presented) The method of claim 1, wherein isolating the first passage from the second passage includes positioning the isolation device in the second passage and uphole of the first perforation in a casing of the wellbore.

7.	(Original) The method of claim 6, wherein positioning the screen across the second perforation includes:
coupling the screen to the isolation device; and
coupling the screen to a second isolation device positioned uphole of the second perforation.
8.	(Previously Presented) The method of claim 1, wherein isolating the first passage from the second passage includes positioning the isolation device in the first passage and downhole of the first perforation in a casing of the wellbore.
9.	(Previously Presented) The method of claim 8, further including positioning the screen across the second perforation downhole of the isolation device.
10.	(Previously Presented) The method of claim 9, wherein positioning the screen across the second perforation includes:
coupling the screen to the isolation device; and
coupling the screen to a second isolation device positioned downhole of the second perforation.
11.	(Original) The method of claim 1, further including routing additional treating fluid through the second passage and into the pay zone at the same time that the treating fluid is routed through the first passage.
12.	(Original) The method of claim 1, further including adjusting a pressure in the first passage to control a placement of the proppant in the fracturing zone or the pay zone.

	an isolation device positioned in a wellbore for segmenting the wellbore into a first segment and a second segment, wherein the first segment includes a first perforation through a wall of the wellbore into a fracturing zone, and wherein the second segment includes a second perforation through the wall of the wellbore into a pay zone having hydrocarbons;
a treating tube positioned in the wellbore to define (i) a passage internal to the treating tube and (ii) an annulus external to the treating tube, the passage including an opening that is positioned in the first segment of the wellbore for transmitting treating fluid and proppant through the first perforation into the fracturing zone, wherein the second perforation in the second segment of the wellbore is for receiving the treating fluid out from the pay zone;
a screen coupled across the second perforation associated with the pay zone; and
a pump configured to transmit the treating fluid through the treating tube into the fracturing zone for expanding the fracturing zone into the pay zone.
14.	(Previously Presented) The system of claim 13, wherein the isolation device is positioned uphole of the first perforation and downhole of the screen.
15.	(Previously Presented) The system of claim 13, wherein the screen is coupled to the isolation device and positioned in the annulus across the second perforation associated with the pay zone, the second perforation being uphole of the first perforation in the first segment.
16.	(Previously Presented) The system of claim 15, wherein the isolation device includes a bridge plug having a valve internal to the bridge plug, the valve being closable in response to the treating tube being removed from the wellbore.

an isolation device positioned in a wellbore to segment the wellbore into a first segment and a second segment, wherein the first segment includes a first perforation through a wall of the wellbore into a fracturing zone, and wherein the second segment includes a second perforation through the wall of the wellbore into a pay zone having hydrocarbons;
a treating tube positioned in the wellbore to define (i) a passage internal to the treating tube and (ii) an annulus external to the treating tube, the passage including an opening positioned in the second segment of the wellbore for receiving treating fluid out from the pay zone through the second perforation, wherein the first perforation in the first segment of the wellbore is for transmitting the treating fluid into the fracturing zone; 
a screen coupled across the second perforation associated with the pay zone; and
a pump configured to transmit the treating fluid through the annulus into the fracturing zone for expanding the fracturing zone into the pay zone.
18.	(Previously Presented) The system of claim 17, wherein the isolation device is positioned downhole of the first perforation and uphole of the second perforation.
19.	(Cancelled)
20.	(Previously Presented) The system of claim 17, further comprising one or more pressure-gauge assemblies communicatively coupled to the passage and the annulus to monitor pressure in the passage and the annulus.



Examiner’s Statement of Reasons for Allowance

The closest prior art to claims 1, 13 and 17 is Corbett as set forth in the non-final rejection dated 8/6/2020. Corbert does not teach the method claims wherein the treating fluid is routed through a system structure as claimed in claims 13 and 17 where the treating fluid is routed though a first passage into a first segment in a wellbore and recovered through a second segment and second passage in a wellbore, where a screen is coupled to the second perforation of the pay zone.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674